Present: Kinser, C.J., Lemons, Goodwyn, Millette, and
McClanahan, JJ., and Carrico and Lacy, S.JJ.

E.C.

v.   Record No. 110523               OPINION BY SENIOR JUSTICE
                                         ELIZABETH B. LACY
VIRGINIA DEPARTMENT OF                     March 2, 2012
JUVENILE JUSTICE

              FROM THE CIRCUIT COURT OF STAFFORD COUNTY
                       Charles S. Sharp, Judge

       E.C. was released from custody while his petition for a

writ of habeas corpus was pending.   In this appeal we consider

whether the circuit court erred in holding that because the

petitioner was no longer in custody, its jurisdiction ended or,

alternatively, the case was rendered moot.

                             BACKGROUND

       In June 2007, E.C., then 15 years old, was charged in the

Juvenile and Domestic Relations District Court of Stafford

County (JDR Court) with the rape of a 14 year-old girl, E.G., in

violation of Code § 18.2-61.   E.C. also was charged with

breaking and entering in the daytime with intent to commit rape,

in violation of Code § 18.2-90, and abduction, in violation of

Code § 18.2-47.   Upon advice of counsel, E.C. entered an

agreement with the Commonwealth in which he entered a plea of

facts sufficient for a finding of guilty to the charges of

breaking and entering and rape and the Commonwealth agreed to

nolle prosse the abduction charge and forego seeking prosecution
of E.C. as an adult.   The JDR Court adjudged E.C. delinquent and

committed him to the custody of the Department of Juvenile

Justice (DJJ) for an indeterminate period. 1   The Court also

ordered E.C. to register as a sex offender.    On February 25,

2009, E.C. was released from the custody of the DJJ and placed

under parole supervision managed by the 16th District Juvenile

and Domestic Relations Court Service Unit of the City of Orange.

     On August 18, 2009, a consortium of attorneys from various

entities 2 filed a petition for a writ of habeas corpus on E.C.’s

behalf alleging that E.C.’s guilty plea was neither knowing nor

voluntary and was constitutionally invalid for a number of

reasons generally relating to the ineffective assistance of

counsel.   E.C. also asserted that he was actually innocent of

the crimes, alleging that on or about November 23, 2007, E.G.

recanted her complaint against E.C. and admitted that “she had

lied about the incident with E.C. and that the encounter had

been consensual” and that on November 28, 2007, E.G.’s mother

informed E.C.’s court-appointed counsel of this recantation.

E.C. alleged that his court-appointed counsel filed a motion to

set aside the verdict on February 28, 2008, but the JDR Court

denied the motion as untimely.

     1
       Hereinafter we refer to delinquency adjudications as
convictions.
     2
       The attorneys were associated with JustChildren/Legal Aid,
The Innocence Project at the University of Virginia School of
Law, or McGuireWoods LLP.


                                 2
     Prior to filing E.C.’s petition for a writ of habeas

corpus, a member of E.C.’s legal team contacted the director of

court services for the 16th District Court Service Unit, and

requested that E.C.’s release from parole be delayed to allow

E.C.’s counsel “the opportunity to file a document related to

the matters on which they were representing him.”   The director

agreed to delay E.C.’s release for “a brief period of time.”

E.C. was released from parole supervision on August 24, 2009,

six days after his habeas corpus petition was filed.

     On November 3, 2009, the DJJ moved to dismiss E.C.’s

petition for a writ of habeas corpus arguing, inter alia, that

the circuit court lacked jurisdiction to consider the petition

because E.C. was no longer under any form of detention.

Following oral arguments on the motion, the circuit court

granted the DJJ’s motion to dismiss finding that, in the absence

of detention, it had no jurisdiction to consider a petition for

a writ of habeas corpus.    The circuit court also concluded that

“the requirement for sex offender registration [is] not the

functional equivalent of detention, confinement, or custody, or

the contigent [sic] exposure to confinement inherent in parole

or a suspended sentence.”   Alternatively, the circuit court held

that even if it had jurisdiction, the petition was moot because

E.C. was “under no form of confinement or detention” and,




                                  3
therefore, the “Court has no capacity to grant the relief

contemplated by the statute.”

     E.C. filed a timely appeal challenging these three rulings

of the circuit court.

                              DISCUSSION

                         I.   JURISDICTION

     In his first assignment of error, E.C. asserts that a

circuit court’s jurisdiction to consider a petition for a writ

of habeas corpus is established at the time the petition is

filed and because E.C. was under parole supervision at the time

his petition was filed, the circuit court had jurisdiction to

consider the petition.   The DJJ does not dispute that the

circuit court had the requisite jurisdiction to consider the

case at the time the petition was filed, but contends that the

circuit court’s jurisdiction was extinguished or ended when E.C.

was released from parole supervision because, at that point, the

court could no longer enter an order that would impact the

duration of E.C.’s confinement.

     To consider the habeas corpus petition in this case, the

circuit court had to have subject matter or “potential”

jurisdiction as well as “active” jurisdiction.   Ghameshlouy v.

Commonwealth, 279 Va. 379, 388-89, 689 S.E.2d 698, 702-03

(2010).   Our jurisprudence has long held that a court’s

jurisdiction is determined at the time the litigation is filed


                                  4
and, once established, remains until the termination of the

litigation.   As we stated in Laing v. Commonwealth, 205 Va. 511,

514, 137 S.E.2d 896, 899 (1964):

     [I]t is axiomatic that when a court acquires
     jurisdiction of the subject matter and the person,
     it retains jurisdiction until the matter before it
     has been fully adjudicated.

See also Jones v. Commonwealth, 227 Va. 425, 429, 317 S.E.2d
482, 484 (1984) (court acquired and retained jurisdiction until

matter fully adjudicated); Rochelle v. Rochelle, 225 Va. 387,

391, 302 S.E.2d 59, 62 (1983) (same); 20 Am. Jur.2d, Courts

§§ 98, 100, 101 (2011) (citing cases).   While intervening events

may affect the nature of the relief available, they do not end

or extinguish the jurisdiction of the Court.

     The DJJ argues that a habeas corpus proceeding is not

subject to this “axiomatic” principle relying primarily on

language in the per curiam opinion issued in Blair v. Peyton,

210 Va. 416, 171 S.E.2d 690 (1970).    Closer review of the record

and history of Blair demonstrates that it is not dispositive of

the issue in this case and has little, if any, precedential

value.

     The petitioner in Blair filed a petition for a writ of

habeas corpus challenging two convictions he had received from

the Corporation Court of the City of Norfolk.   At the time he

filed his petition, the petitioner had already completed the



                                   5
sentences imposed as a result of those convictions.   He was,

however, serving sentences imposed for convictions against him

entered by the Circuit Court of Culpeper County.   The relief

sought was a credit for the time served on the alleged invalid

Norfolk convictions against the time he had to serve for the

Culpeper convictions.

     The respondent filed a motion to dismiss the habeas corpus

petition arguing that the corporation court had no jurisdiction

because the petitioner had already served the sentences imposed

for the Norfolk convictions.   The corporation court granted the

motion to dismiss and the petitioner appealed.

     In an unpublished order, this Court reversed the

corporation court’s judgment and remanded the case for a plenary

hearing citing Peyton v. Christian, 208 Va. 105, 155 S.E.2d 335

(1967).   Blair v. Peyton, Record No. 7046 (October 10, 1967).

     On remand, the respondent again urged dismissal of the

petition on jurisdictional grounds and that Christian was not

applicable to the jurisdictional issue in the case.   The record

indicates that the corporation court concluded that the mandate

from this Court required it to conduct a plenary hearing.

Following that hearing, the corporation court dismissed the

petition on its merits and the petitioner again appealed to this

Court.




                                 6
       In the second appeal to this Court, the respondent again

argued that the corporation court was without jurisdiction

because the petitioner had already fully served the challenged

sentences at the time the petition was filed, citing Smyth v.

Midgett, 199 Va. 727, 101 S.E.2d 575 (1958) and Smyth v.

Holland, 199 Va. 92, 97 S.E.2d 745 (1957).    This Court dismissed

the appeal, however, stating that because the petitioner had

completed his sentences for the Culpeper convictions prior to

the appeal being heard in the Supreme Court, any opinion

rendered would be an advisory opinion and the Court “therefore

[was] without jurisdiction further to entertain the case.”

Blair, 210 Va. at 417, 171 S.E.2d at 691.    No citation to legal

authority supporting this conclusion was provided.

       The Court did not address the jurisdictional question

raised by the respondent in both appeals; yet, eight months

later, in Moore v. Peyton, 211 Va. 119, 119-20, 176 S.E.2d 427,

427 (1970), the Court reaffirmed the principle that a court does

not acquire jurisdiction to determine the validity of a sentence

fully served before the proceeding for a writ of habeas corpus

is instituted.   The Court also stated that Christian was not

applicable to such cases.    Moore, 211 Va. at 120, 176 S.E.2d at

428.   The Court did not refer to its previous decision in Blair.

       The DJJ relies on the language in the Blair per curiam

opinion that the Court was “without jurisdiction further to


                                  7
entertain the case” to support its position that habeas corpus

jurisdiction can end or be extinguished by subsequent events.

Blair has not been relied upon in any Virginia appellate case

for that principle, nor has it been cited for any reason in any

subsequent Virginia appellate case.

     For these reasons, the precedential value of Blair is

suspect and we reject the DJJ’s argument that Blair is

dispositive of the jurisdictional issue in this case.

     In summary, the habeas corpus statutes vested the circuit

court with subject matter jurisdiction of the proceeding and

active jurisdiction arose because the petitioner was detained

for purposes of habeas corpus when the petition was filed.

Ghameshlouy, 279 Va. at 388-89, 689 S.E.2d at 702-03.     That

jurisdiction did not end because E.C. was released from

detention during the course of the proceeding.    Laing, 205 Va.

at 514, 137 S.E.2d at 899.    Accordingly, the circuit court erred

in determining that it did not have jurisdiction to consider

E.C.’s petition for a writ of habeas corpus.

                             II.   MOOTNESS

     The circuit court also held that, even if jurisdiction

continued, the case was moot because E.C. no longer was subject

to confinement and, therefore, no order favorably affecting the

duration of his confinement could be entered.    E.C. challenges

this holding, arguing that under established principles, the


                                    8
case is not moot because an actual controversy remains.   He

asserts that he has a continuing and concrete injury which is a

collateral consequence of his convictions, and the habeas court

has the ability to enter an order providing him the remedy he

seeks.

     Our jurisprudence provides that a case is moot and must be

dismissed when the case or controversy that existed between

litigants has ceased to exist:

          Whenever it appears or is made to appear
     that there is no actual controversy between the
     litigants, or that, if it once existed, it has
     ceased to do so, it is the duty of every judicial
     tribunal not to proceed to the formal
     determination of the apparent controversy, but to
     dismiss the case. It is not the office of courts
     to give opinions on abstract propositions of law,
     or to decide questions upon which no rights
     depend, and where no relief can be afforded.
     Only real controversies and existing rights are
     entitled to invoke the exercise of their powers.

Franklin v. Peers, 95 Va. 602, 603, 29 S.E. 321, 321 (1898); see

also Miller v. International Union of United Brewery, etc.

Workers of Am. 187 Va. 889, 897, 48 S.E.2d 252, 255 (1948);

Hankins v. Town of Virginia Beach, 182 Va. 642, 643-44, 29
S.E.2d 831, 832 (1944); Potts v. Mathieson Alkali Works, 165 Va.
196, 225, 181 S.E. 521, 533 (1935); Board of Supervisors of

Amherst County v. Combs, 160 Va. 487, 497, 169 S.E. 589, 593

(1933); Wallerstein v. Brander, 136 Va. 543, 546, 118 S.E. 224,




                                 9
225 (1923); Hamer v. Commonwealth, 107 Va. 636, 637, 59 S.E.
400, 400 (1907).

     E.C. asserts that, even though he has been released from

confinement, a controversy still exists because his convictions

and the JDR court’s order requiring him to register as a sex

offender based on the convictions impose collateral consequences

that are obvious and severe.   Under these circumstances, he

argues that his petition is not moot and that the circuit court

erred in holding otherwise.

     In support of his position E.C. cites United States Supreme

Court cases that have held that termination of a petitioner’s

custody prior to adjudication of a habeas corpus petition does

not automatically terminate the existence of an actual

controversy and render the case moot.   When a petitioner

challenging the legality of his conviction continues to suffer a

concrete and continuing injury, which is a collateral

consequence of the conviction, a case or controversy remains and

release from the sentence imposed does not render the case moot.

This principle has been applied whether the petition for a writ

of habeas corpus challenged the legality of a conviction for

violation of a federal statute pursuant to 28 U.S.C. § 2255 or

of a state statute pursuant to 28 U.S.C. § 2254.   See e.g.

Spencer v. Kemna, 523 U.S. 1, 8 (1998); Calderon v. Moore, 518
U.S. 149, 150 (1996); Evitts v. Lucey, 469 U.S. 387, 391 n.4


                                10
(1985); Carafas v. LaVallee, 391 U.S. 234, 237 (1968); Sibron v.

New York, 392 U.S. 40, 57-58 (1968); Pollard v. United States,

352 U.S. 354, 358 (1957); Fiswick v. United States, 329 U.S.
211, 221-23 (1946).

     A significant number of the states that have considered the

issue also have determined that collateral consequences of a

conviction may be sufficient to defeat a claim of mootness when

the petitioner in a habeas proceeding has been released from

custody subsequent to the filing of the petition.   See e.g. Mead

v. State, 504 P.2d 855, 856 (Alaska 1972); People v. Villa, 202
P.3d 427, 432 (Cal. 2009); Moland v. People, 757 P.2d 137, 139

(Colo. 1988); Lebron v. Comm’r of Corr., 876 A.2d 1178, 1193

(Conn. 2005); Gural v. State, 251 A.2d 344, 344-45 (Del. 1969);

Gardner v. State, 548 So. 2d 900, 901 (Fla. Dist. Ct. App. 1989);

Capote v. Ray, 577 S.E.2d 755, 757 n.4 (Ga. 2002); Smith v.

State, 491 P.2d 733, 735 (Idaho 1971); Rawlins v. State, 182
P.3d 1271, 1274 (Kan. Ct. App. 2008); Bennett v. State, 289 A.2d
28, 31 (Me. 1972); In re Hackett, 463 A.2d 376, 383 (N.J. Super.

Ct. App. Div. 1983); McDuffie v. Berzzarins, 330 N.E.2d 667, 669

(Ohio 1975); Morasch v. State, 493 P.2d 1364, 1366 (Or. 1972);

Commonwealth v. Doria, 364 A.2d 322, 324-25 (Pa. 1976); State v.

McCraw, 551 S.W.2d 692, 694 (Tenn. 1977); Ex parte Guzman, 551
S.W.2d 387, 388 (Tex. Crim. App. 1977); Duran v. Morris, 635
P.2d 43, 45 (Utah 1981); Monohan v. Burdman, 530 P.2d 334, 336-


                               11
37 (Wash. 1975); State v. Theoharopoulos, 240 N.W.2d 635, 637-38

(Wis. 1976).

     We have not previously been asked to consider whether

collateral consequences stemming from a criminal conviction are

sufficient to survive a claim of mootness in a habeas corpus

proceeding. 3   We have, however, applied this principle in another

context.

     In Tazewell County School Board v. Brown, 267 Va. 150, 591
S.E.2d 671 (2004), the school division superintendent suspended

Brown with pay from his position as principal of a high school

and notified Brown that he would recommend to the School Board

that Brown be reassigned as a principal at another school in the

system and subsequently reassigned to a classroom.    Brown lodged

a grievance based on his suspension from his job duties and

requested “immediate reinstatement” to his position as principal

of his former high school.    When the School Board determined

that Brown’s claim was not a grievable matter, he appealed to


     3
       We have dismissed petitions for a writ of habeas corpus as
moot in circumstances where the petitioner has completed the
sentence imposed and been released or has received an adjustment
to the sentence. See e.g. Jasper v. Director, Dep’t. of Corrs.,
Record No. 110873 (October 18, 2011) (unpublished); Brown v.
Director, Dep’t. of Corrs., Record No. 101332 (March 2, 2011)
(unpublished); Arambula v. Director, Dep’t. of Corrs., Record
No. 100845 (November 15, 2010) (unpublished); Camp v. Sheriff,
City of Richmond, Record No. 092544 (August 12, 2010)
(unpublished). None of the petitioners in these cases filed
motions for rehearing asserting that their cases were not moot.


                                 12
the circuit court.   The School Board argued to the circuit court

that the matter was moot because Brown was reinstated as a

principal and reassigned.   Id. at 155-56, 591 S.E.2d at 672-73.

The circuit court rejected this argument, finding that Brown had

been “ ‘adversely affected in his professional reputation,’ ”

which was not “ ‘undone’ ” by the subsequent actions of the

School Board.   Id. at 157, 591 S.E.2d at 674.    In its appeal to

this Court, the School Board again argued that the case was moot

adding that, during the appeal process, Brown had resigned his

employment with the School Board.    Id.

     This Court rejected the Board’s mootness claim, asserting

that the fact of, and reasons for, Brown’s suspension and

reassignment would remain in his personnel file unless

determined to be unfounded.   “In other words, if Brown prevailed

in this appeal, there is relief, other than reinstatement to his

former position, that could be afforded to him under the circuit

court’s judgment directing the School Board to resolve his

grievance.”   Id. at 158, 591 S.E.2d at 674.   In considering the

lingering impact the School Board’s action could have on Brown’s

reputation, this Court determined that such collateral

consequences precluded rendering the case moot.

     In this case, E.C. asserts that his convictions and

attendant requirement of registering as a sex offender impose

substantial consequences on him which are sufficiently


                                13
significant to avoid rendering the case moot.    A delinquency

adjudication can be counted as a prior conviction sufficient to

support an enhanced punishment, Code § 17.1-805(B), and counts

towards the “three strike rule” which automatically sentences

the individual to imprisonment with no suspended sentence for

certain sex offenses.   Code § 18.2-67.5:3(C).   E.C. cannot own

or transport a firearm and he must register as a sex offender

for the rest of his life.    As a registered sex offender he may

not serve as an adoptive or foster parent, is restricted in his

choice of school and employment, such as in home health care or

nursing positions, and is subject to reputational harm from

viewing on the sex offender registry, which must contain his

picture, address, and convictions.    These “collateral

consequences” can only be avoided if, as a first step, E.C. can

prevail on his claim that his convictions were the result of a

constitutionally defective proceeding because of the ineffective

assistance of his counsel.

     The DJJ contends, however, that regardless of these

collateral consequences, the circuit court was correct in its

alternative holding that the habeas proceeding was moot because

the only relief that a court considering a habeas petition can

afford is “discharge from custody,” citing Carroll v. Johnson,

278 Va. 683, 685 S.E.2d 647 (2009), West v. Director, Dep't of

Corrs., 273 Va. 56, 639 S.E.2d 190 (2007), and McClenny v.


                                 14
Murray, 246 Va. 132, 431 S.E.2d 330 (1993) along with Code

§§ 8.01-654 and -662. 4    E.C. has been released from confinement,

and therefore, according to the DJJ, the case is moot because no

relief is available.      We do not agree that these cases or

statutes stand for the proposition advanced by the DJJ.

     McClenny, West, and Carroll each address the availability

of the writ of habeas corpus to petitioners in specific factual

situations.   In McClenny, the petitioner’s sentence did not

include any period of incarceration and consequently the

petitioner was not in custody when the petition was filed.        The

petitioner argued that certain terms of his suspended sentence

including reporting to a probation officer, submitting to DNA

tests and performing community services qualified as “detention”

for purposes of vesting jurisdiction in the trial court.        The

Court rejected this argument, citing Smyth v. Holland, 199 Va.
4
       The DJJ also relied upon Blair, 210 Va. 416, 171 S.E.2d
690. Although we earlier discounted the precedential value of
this case, we note that the language in Blair dismissing the use
of collateral consequences to avoid mootness was based on this
Court’s conclusion that Carafas, 391 U.S. 234, treating
collateral consequences as creating a continued controversy, was
not controlling because it involved the federal habeas corpus
statute, which is “unlike” our statutes. Blair, 210 Va. at 417,
171 S.E.2d at 691. As set out above, the concept of a
continuing controversy has been applied to habeas corpus
proceedings under both 28 U.S.C. § 2254 (state prisoners) and
§ 2255 (federal prisoners), and both kinds of cases proceed
under 28 U.S.C. § 2241 through § 2253 which today are directly
analogous to our habeas corpus statutes. See, e.g., Code
§§ 8.01-654 to -662.




                                   15
92, 96-97, 97 S.E.2d 745, 748 (1957), and held the circuit court

did not have jurisdiction of the case, because “he was not

sentenced to any term of incarceration . . . [t]hus, he cannot

show that he is ‘detained’ within the intendment of Code § 8.01-

654(A).”    246 Va. at 135, 431 S.E.2d at 331.    In short,

jurisdiction never attached.

     Similarly, neither West nor Carroll supports the DJJ’s

position.   These cases established that habeas corpus relief was

available even if a successful petitioner would not be

discharged from custody.    West declared that a petitioner was

entitled to seek habeas corpus relief even when he challenged

only one of two concurrent sentences he was serving.      273 Va. at

66, 639 S.E.2d at 197.     Carroll reversed the long-standing

“immediate release rule” and allowed habeas relief for

recomputation of the length of a petitioner’s sentence.       278 Va.

at 692-94, 685 S.E.2d at 651-52.       Both of these cases expanded

the relief available in a habeas corpus proceeding and did not

restrict such relief to discharge of the petitioner.

     Finally, the DJJ points to the habeas corpus statutes,

specifically Code §§ 8.01-654 and -662, saying that the “sole”

remedy allowed “is discharge from custody.”      We disagree.

     Code § 8.01-654, which establishes the right to pursue

habeas corpus relief, does not address the remedy if a writ is

granted.    The statute allows a challenge to a conviction and


                                  16
only requires that the petitioner allege that he is “detained

without lawful authority” and that the petition be filed within

a specific time period.

       Code § 8.01-662 provides that the “court before whom the

petitioner is brought shall either discharge or remand him, or

admit him to bail . . . .”    The DJJ’s argument appears to be

that this provision limits the habeas corpus remedy to an order

either freeing the petitioner or returning him to custody.     We

reject such a narrow interpretation because it does not comport

with the remedial purpose of the habeas corpus statutes, and the

actual relief which we have afforded in habeas corpus

proceedings.

       The habeas corpus statutes are remedial in nature and are

to be liberally construed.    Carroll, 278 Va. at 693, 685 S.E.2d

at 651-52.    The narrow construction advanced by the DJJ would

work a particularly harsh result in this case and in other cases

involving juveniles who received indeterminate terms of

confinement or parole under the supervision and control of the

DJJ.     See Code §§ 16.1-284.1 and -285, and -285.1.   The DJJ’s

view would allow the DJJ to defeat any petition for a writ of

habeas corpus filed by a juvenile under its supervision serving

such an indeterminate sentence by releasing the juvenile from

confinement or parole upon notification that such petition was

filed.    This group of juveniles, although given the right to


                                  17
attack the validity of their conviction through filing a habeas

corpus petition within certain time limits, Code § 8.01-654,

would have no remedy to vindicate that right if the DJJ chose to

release the petitioner from custody.   Such an interpretation is

inconsistent with the remedial nature of the habeas corpus

statutes.

     The DJJ’s position also would allow the dismissal of a

petition when the amount of time required by the litigation and

appeal processes extends beyond the length of time the

petitioner was detained.   The length of time necessary to fully

adjudicate a petition for a writ of habeas corpus is the result

of a number of factors, many of which are not within the control

of the petitioner.   In other circumstances we have refused to

deny the right to seek habeas corpus relief on the basis of

judicial economy and convenience and held that such burden in

our justice system “should rest on the shoulders of the

judiciary rather than on those of an imprisoned petitioner.”

West, 273 Va. at 66, 639 S.E.2d at 197.   Applying that

philosophy here dictates that a petitioner exercising his right

to challenge the validity of a conviction through a petition for

a writ of habeas corpus should not be deprived of that right

because factors beyond his control have caused the proceeding to

extend beyond the period of his sentence, probation or parole.




                                18
     Finally, as a practical matter, habeas corpus petitions

have been entertained and relief granted when the relief will

not result in the discharge of the petitioner.   Generally,

petitioners who successfully challenge their criminal conviction

are not released from the charges even though the petitioner

secures the relief he sought, a determination that his

conviction is invalid and the right to a new trial.    For

example, the disposition of a petition for habeas corpus filed

in this Court under our original jurisdiction in West, recited

that the writ was “granted in part and dismissed in part.”     Id.

at 67, 639 S.E.2d at 197.   See also, e.g., Jones v. Peyton, 208
Va. 378, 381, 158 S.E.2d 179, 181 (1967); Burley v. Peyton, 206
Va. 546, 549, 145 S.E.2d 175, 177 (1965); Whitley v. Cunningham,

205 Va. 251, 258, 135 S.E.2d 823, 828-29 (1964).   But cf., e.g.,

Moreno v. Baskerville, 249 Va. 16, 20, 452 S.E.2d 653, 655

(1995) (indictments for offenses dismissed in habeas

proceeding).

     After consideration of our jurisprudence on mootness, as

well as that of other state and federal jurisdictions, the

habeas corpus statutes, their remedial purpose and prior

applications, we conclude that collateral consequences of a

conviction challenged in a habeas corpus proceeding may be

considered in determining whether the proceeding is moot.

Release from confinement, probation or parole during the


                                19
pendency of the proceeding does not automatically render the

proceeding moot.

     This holding does not dramatically expand habeas corpus

jurisdiction.   The predicate to establish habeas corpus

jurisdiction remains; the petitioner must have been detained at

the time the petition is filed and the petition must be filed

within a discrete time period.   Code § 8.01-654(A)(1), (2).   Not

all collateral consequences of a conviction will be sufficient

to avoid a finding that the case is moot.   Whether the

collateral consequences claimed by the petitioner are sufficient

to preclude a finding that the case is moot will be made on a

case by case basis.

     Turning to the facts of this case, we hold that the

collateral consequences imposed on E.C. by the convictions he is

challenging are sufficient to sustain a continued controversy.

The relief from these consequences that E.C. seeks is a

determination that the convictions which imposed them are

invalid because of the ineffective assistance of counsel and

that he is entitled to a new trial.   If successful, the relief

he seeks can be afforded by the court exercising its habeas

corpus jurisdiction.

     In summary, for the reasons stated, we will reverse the

circuit court’s judgment that it did not have jurisdiction to

consider E.C.’s petition for a writ of habeas corpus and that


                                 20
the habeas corpus proceeding was moot and remand the case for

further proceedings. 5

                                           Reversed and remanded.




     5
       In light of our holding that the circuit court had
jurisdiction to consider the petition, we need not address
E.C.’s assignment of error that the circuit court erred in
holding that the requirements attached to sex offender
registration do not constitute detention, confinement, or
custody for purposes of habeas corpus.


                               21
JUSTICE McCLANAHAN, concurring in part and dissenting in
part.

     I concur in the majority's holding that the circuit

court erred in finding it lacked jurisdiction since E.C. was

"detained" within the meaning of Code § 8.01-654(A)(1) when

he filed his petition for habeas corpus. 1   I dissent,

however, from the majority's holding that the circuit court

erred in finding the petition was moot because I do not

believe our habeas corpus statutory scheme provides relief

when the petitioner is no longer detained.

     The remedy afforded under Virginia's habeas corpus statute

is relief from an unlawful detention.   Code § 8.01-662 states:

     After hearing the matter both upon the return and any
     other evidence, the court before whom the petitioner
     is brought shall either discharge or remand him, or
     admit him to bail and adjudge the cost of the
     proceeding, including the charge for transporting the
     prisoner.

(emphasis added).   Therefore, the statute necessarily

contemplates that the petitioner is detained such that the court

shall either "discharge" the petitioner if it finds in his

favor, or "remand" him if it does not find in his favor or if

only the duration of his detention is affected by a finding in

     1
       Pursuant to Code § 8.01-654(B)(3), a petition may allege
"detention" even though "the sentence imposed for such
conviction is suspended or is to be served subsequently to the
sentence currently being served by petitioner." Thus, the
threat of future incarceration inherent in parole satisfies the
requirement that the petitioner be detained.
his favor.   The statute does not provide any relief when the

petitioner is no longer detained.

     "When the language of a statute is plain and unambiguous,

we are bound by the plain meaning of that statutory language."

Lee County v. Town of St. Charles, 264 Va. 344, 348, 568 S.E.2d
680, 682 (2002).   " 'It is a cardinal rule of construction that

statutes dealing with a specific subject must be construed

together in order to arrive at the object sought to be

accomplished.' "   Alston v. Commonwealth, 274 Va. 759, 769, 652
S.E.2d 456, 462 (2007) (quoting Prillaman v. Commonwealth, 199
Va. 401, 406, 100 S.E.2d 4, 7 (1957)).

     Under the rule of statutory construction of statutes
     in pari materia, statutes are not to be considered as
     isolated fragments of law. . . . [T]hey should be so
     construed as to harmonize the general tenor or purport
     of the system and make the scheme consistent in all
     its parts and uniform in its operation, unless a
     different purpose is shown plainly or with
     irresistible clearness.

Id. (quoting Prillaman, 199 Va. at 405, 100 S.E.2d at 7).

Construing provisions of Virginia's habeas corpus statute

together, in particular Code §§ 8.01-654 and -662, the object

sought to be accomplished by a writ of habeas corpus is relief

from an unlawful detention.

     Holding that a petitioner may seek relief from the

collateral consequences associated with a criminal conviction,

the majority not only construes our habeas corpus statute in a



                                23
way that is inconsistent with the object sought to be

accomplished by the writ, but it essentially amends the statute

to afford relief to petitioners that is plainly not provided for

under the language of the current statutory scheme.

     "While in the construction of statutes the constant
     endeavor of the courts is to ascertain and give effect
     to the intention of the legislature, that intention
     must be gathered from the words used . . . . Where the
     legislature has used words of a plain and definite
     import the courts cannot put upon them a construction
     which amounts to holding the legislature did not mean
     what it has actually expressed."

Chase v. DaimlerChrysler Corp., 266 Va. 544, 547, 587 S.E.2d
521, 522 (2003).   The "expansive scope" given by the majority to

the relief available through a writ of habeas corpus "simply

do[es] not appear in the statute, and we cannot change or amend

a statute under the guise of construing it."     Coca-Cola Bottling

Co. of Roanoke, Inc. v. County of Botetourt, 259 Va. 559, 565,

526 S.E.2d 746, 750 (2000).

     As we explained in Carroll v. Johnson, 278 Va. 683, 693,

685 S.E.2d 647, 652 (2009), Virginia's habeas corpus statute

allows the petitioner to challenge his detention "so long as an

order entered in the petitioner's favor will result in a court

order that, on its face and standing alone, will directly impact

the duration of the petitioner's confinement."    However,

"disputes which only tangentially affect an inmate's confinement

. . . are not proper matters for habeas corpus jurisdiction



                                24
because an order entered in the petitioner's favor in those

cases will not result in an order interpreting convictions or

sentences that, on its face and standing alone, will directly

impact the duration of the petitioner's sentence."   Id. at 694,

685 S.E.2d at 652. 2

     Finding that our habeas corpus statute is not limited to

relief from an unlawful detention, the majority reasons that

"[p]etitioners who successfully challenge their criminal

conviction are not released from the charges" but only gain "the

right to a new trial."   The majority is certainly correct in

this regard because "[t]he office of the writ of habeas corpus

is not to determine the guilt or innocence of the prisoner. The

only issue which it presents is whether or not the prisoner is

restrained of his liberty by due process of law."    Lacey v.

Palmer, 93 Va. 159, 163, 24 S.E. 930,931 (1896).    The fact that

the petitioner is not "released from the charges" does not

answer the question of what relief he is afforded when he proves

an unlawful detention; rather, it begs the question of what

relief he is afforded.   That question is answered by the plain


     2
       The Court in Carroll discussed the relief available in a
habeas corpus proceeding in the context of determining whether
the circuit court erred in finding it lacked jurisdiction.
Since the petitioner in Carroll was incarcerated, and therefore
detained, the circuit court clearly had jurisdiction.
Therefore, the Court's discussion of the relief available, while
treated as an issue of jurisdiction, seems more properly
considered as an issue of mootness.


                                25
language of the statute, which directs the court to "discharge"

the petitioner from the detention found to be unlawful.     Code

§ 8.01-662.   If the court finds in the petitioner's favor but

the petitioner is still subject to a lawful detention, the

statute directs the court to "remand" the petitioner.   Id. 3

     Because we must apply Virginia's habeas corpus statute,

jurisprudence from the United States Supreme Court applying the

federal habeas corpus statute and from other jurisdictions

applying their state habeas corpus statutes or post-conviction

relief rules does not provide persuasive authority.   While the

federal habeas corpus statute requires the petitioner to be "in

custody" to file a petition, 28 U.S.C. § 2241(c), "the statute

does not limit the relief that may be granted to discharge of

the applicant from physical custody.   Its mandate is broad with

respect to the relief that may be granted."    Carafas v.

LaVallee, 391 U.S. 234, 239 (1968).    In contrast to Virginia's

habeas corpus statute which does limit the relief to discharge,

the federal statute "provides that 'the court shall . . .

     3
       I disagree with the majority that our decisions in West v.
Director, Dep't of Corrs., 273 Va. 56, 639 S.E.2d 190 (2007) and
Carroll support expansion of relief available in habeas corpus
proceedings to collateral consequences stemming from a criminal
conviction. In both West and Carroll, the petitioners were
detained and sought relief from their alleged unlawful
detentions. In fact, as we stated in West, our decision in that
case complied with "the purpose and scope of the writ of habeas
corpus, which is to test the legality of a prisoner's
detention." West, 273 Va. at 66, 639 S.E.2d at 197. In
contrast, E.C. does not seek relief from a detention.


                                26
dispose of the matter as law and justice require.' "      Id.

(quoting 28 U.S.C. § 2243).    The decisions from other

jurisdictions cited by the majority are primarily from states

that have adopted post-conviction relief rules superseding

traditional habeas relief or have habeas corpus statutes that

afford broad relief. 4   The remaining state cases cited by the


     4
       See, e.g., Alaska Stat. § 12.75.080 (post-conviction
relief statute providing court may grant "appropriate remedy");
Alaska R. Crim. P. 35.1(g) (post-conviction procedure rule
providing court shall "enter an appropriate order with respect
to the conviction or sentence" and "any supplementary orders
. . . that may be necessary and proper."); Colo. R. Crim. P.
35(a),(c)(3)(V) (post-conviction relief rule providing that
court may "correct a sentence" and shall "make such orders as
may appear appropriate"); Conn. Gen. Stat. § 52-470(a) (habeas
corpus statute providing court shall "dispose of the case as law
and justice require"); Del. Super. Ct. Crim. R. 61(h)(3) (post-
conviction remedy rule providing court shall "make such
disposition of the motion as justice dictates"); Fla. R. Crim.
P. 3.850(d) (post-conviction relief rule providing court may
"correct the sentence as may appear appropriate"); Ga. Code Ann.
§ 9-14-48(d) (habeas corpus statute providing court shall enter
"an appropriate order with respect to the judgment or sentence
challenged" and such supplementary orders "as may be necessary
and proper"); Idaho Code Ann. § 19-4907(a) (post-conviction
relief statute providing court shall enter "an appropriate order
with respect to the conviction or sentence" and any
supplementary orders "that may be necessary and proper"); Kan.
Stat. Ann. § 60-1505(d)(habeas corpus statute providing court
may make such orders as "justice and equity . . . may require");
N.J. Court Rules, R. 3:22-11 (post-conviction relief rule
providing court shall enter a judgment including "an appropriate
order or direction with respect to the judgment or sentence" and
any other appropriate provisions "as may otherwise be
required"); Or. Rev. Stat. § 138.520 (post-conviction relief
statute providing court may grant or order such "relief as may
be proper and just"); 42 Pa. Cons. Stat. § 9546(a) (post-
conviction relief statute providing court "shall order
appropriate relief" and issue orders "that are necessary and
proper"); Tenn. Code Ann. § 40-30-111(a) (post-conviction


                                 27
majority were decisions in which the courts acknowledged the

broad relief available under federal jurisprudence without any

analysis of whether such relief was available under their own

habeas corpus statutes. 5   Thus, these decisions are not

instructive in determining the scope of relief afforded under

Virginia's habeas corpus statute.

     In sum, I cannot join in the majority's holding that

Virginia's habeas corpus statute provides relief from collateral

consequences stemming from a criminal conviction since the plain

language of the statute only affords relief from an unlawful


procedure statute providing court shall "enter an appropriate
order" and issue "any supplementary orders that may be necessary
and proper"); Tex. Code Crim. Proc. Ann. art. 11.07 § 3(c)
(habeas corpus statute defining "confinement" to include "any
collateral consequence resulting from the conviction"). See
also Bennett v. State, 289 A.2d 28, 30 (Me. 1972) (applying
statute governing habeas corpus remedy then in effect and noting
Maine's statute provided for broader relief than release).
     5
       See, e.g., People v. Villa, 202 P.3d 427, 432 (Cal. 2009)
(while citing federal jurisprudence that collateral consequences
may be relevant in determining mootness, court held collateral
consequences do not constitute custody for purposes of habeas
attack); Duran v. Morris, 635 P.2d 43, 45 (Utah 1981)(while
citing federal jurisprudence that collateral consequences may be
relevant in determining mootness, court held petition moot
without reference to state habeas statute); Monohan v. Burdman,
530 P.2d 334, 337 (Wash. 1975) (relying on federal jurisprudence
that collateral consequences may be relevant in determining
mootness, court held petition not moot without reference to
state habeas statute); State v. Theoharopoulos, 240 N.W.2d 635,
638 (Wis. 1976) (court recognizing collateral consequences may
defeat mootness under federal jurisprudence but finding state
habeas relief unavailable since petitioner was in federal
custody). See also McDuffle v. Berzzarins, 330 N.E.2d 667, 669
(Ohio 1975) (holding collateral consequences subsequent to
involuntary confinement permitted petition be heard in that
narrow context only).


                                 28
detention.   Therefore, I would hold the circuit court did not

err in finding that E.C.'s petition was mooted by his release

from parole.




                                29